Exhibit 10.16

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS AGREEMENT, effective as of                     , 201  , is made by and
between Marinus Pharmaceuticals, Inc. (the “Company”), a Delaware corporation,
and «Name» (the “Employee”), an employee of the Company.

 

Recitals:

 

WHEREAS, the Company has established the Marinus Pharmaceuticals, Inc. 2014
Equity Incentive Plan (the “Plan”), the terms of which are hereby incorporated
by reference and made a part of this Agreement; and

 

WHEREAS, the Committee (as hereinafter defined) has determined that it would be
in the best interest of the Company to grant an incentive stock option under the
Plan, as provided for herein, to the Employee as an incentive for increased
efforts during the Employee’s employment by the Company, subject to the
execution and delivery by the Employee of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meanings specified below:

 

“Act” shall mean the Securities Act of 1933, as amended.

 

“Cause” shall have the meaning set forth in the Employment Agreement.

 

“Change of Control” shall have the meaning set forth in the Employment
Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Committee established in accordance with
Section 1(a) of the Plan, if one has been appointed, or the Board of Directors
of the Company if no such committee has been appointed.

 

“Common Stock” shall mean the Company’s Common Stock, $.001 par value.

 

“Employment Agreement” shall mean the Employment Agreement between the Company
and the Employee as in effect at the relevant time.

 

“Good Reason” shall have the meaning set forth in the Employment Agreement.

 

“Option” shall mean the incentive stock option granted under this Agreement.

 

--------------------------------------------------------------------------------


 

“Plan” shall have the meaning set forth in the first Recital paragraph above.

 

“Retirement” shall mean a termination of employment by reason of an Employee’s
retirement at or after the Employee’s earliest permissible retirement date
pursuant to and in accordance with a regular retirement plan or the personnel
practices of the Company.

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

“Termination of Employment” shall mean the time when the employee-employer
relationship between the Employee and the Company or a Subsidiary is terminated
for any reason, including, but not limited to, a termination by resignation,
discharge, death or Retirement, but excluding any termination where there is a
simultaneous reemployment by the Company or a Subsidiary.  The Committee, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not limited to, whether a
Termination of Employment resulted from a discharge for Cause and whether a
particular leave of absence constitutes a Termination of Employment; provided,
however, that a leave of absence shall constitute a Termination of Employment
if, and to the extent that, such leave of absence interrupts employment for
purposes of Section 422(a)(2) of the Code and the then applicable Regulations
and Revenue Rulings under Section 422(a)(2).

 

ARTICLE 2
GRANT OF OPTION

 

Section 2.1 - Grant of Option

 

In consideration of the Employee’s employment by the Company and for other good
and valuable consideration, on the date hereof the Company grants to the
Employee the Option to purchase any part or all of a total of «Shares» shares of
the Company’s Common Stock upon the terms and conditions set forth in this
Agreement.  The Option shall be subject in all respects to the provisions of
this Agreement and of the Plan.  The Option is intended to be an incentive stock
option under Section 422 of the Code[; provided, however, that any portion of
the Option that does not qualify for incentive stock option treatment shall be
treated as a nonqualified stock option in accordance with Section 5(h) of the
Plan.]

 

Section 2.2 - Purchase Price

 

The purchase price of the shares of Common Stock covered by the Option shall be
US$[          ] per share without commission or other charge.

 

Section 2.3 - Adjustments in Option

 

The number of shares subject to issuance upon exercise of the Option and the
purchase price thereof are subject to adjustment in accordance with
Section 3(d) of the Plan.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3
EXERCISABILITY OF OPTIONS

 

Section 3.1 - Commencement of Exercisability

 

(a)                                 Subject to the provisions of this Article 3,
the Option shall vest and become exercisable as follows: (i) «First_Installment»
shares shall vest and become exercisable on                     , 201   and
(ii) the remaining «Balance» shares shall vest and become exercisable in 12
consecutive quarterly installments of «Installment_Shares» shares each on the
         day of each                     ,                     ,
                     and                     , beginning                     ,
201   and continuing through                     , 201  ; provided that the
Employee continues to be employed by the Company on the respective vesting date.

 

(b)                                 No portion of the Option that is not
exercisable at the time of the Employee’s Termination of Employment shall
thereafter become exercisable.

 

Section 3.2 - Duration of Exercisability

 

Upon vesting, the installments provided for in Section 3.1 shall be cumulative. 
Each such installment that vests and becomes exercisable pursuant to Section 3.1
shall remain exercisable until it becomes unexercisable under Section 3.3.

 

Section 3.3 - Expiration of Option

 

The Option may not be exercised to any extent after the first to occur of the
following events:

 

(a)                                 the expiration of ten years from the date
the Option was granted;

 

(b)                                 the expiration of three months after the
date of the Employee’s Termination of Employment unless such Termination of
Employment results from the Employee’s (i) death, (ii) Retirement,
(iii) disability (within the meaning of Section 22(e)(3) of the Code), or
(iv) Cause;

 

(c)                                  the expiration of one year from the date of
the Employee’s Termination of Employment by reason of the Employee’s death,
Retirement or disability (within the meaning of Section 22(e)(3) of the Code),
provided that in the event that the Option is exercised more than three months
after termination of employment due to Retirement, the Option shall lose its
status as an incentive stock option and shall be treated as a nonqualified stock
option; or

 

(d)                                 the date of Employee’s Termination of
Employment if the Termination of Employment is for Cause.

 

Section 3.4 - Acceleration of Exercisability

 

If a Change of Control shall occur prior to the termination of the Option
pursuant to Section 3.3 and the Option is not then vested in full, and subject
to the provisions of Section 3.3, from and after the occurrence of the Change of
Control, the Option will continue to vest in accordance with Section 3.1 until
the earlier to occur of (a) a Termination of Employment of the

 

3

--------------------------------------------------------------------------------


 

Employee without Cause by the Company or the acquiring or successor entity or
(b) a Termination of Employment of the Employee upon a resignation for Good
Reason in accordance with the terms of the Employment Agreement, at which
earlier time the entire unvested portion of the Option shall vest in full and
become immediately exercisable, provided that the Employee executes a release of
claims in favor of the Company and/or the acquiring or successor entity and
their respective affiliates, as the case may be, and satisfies the other
relevant provisions of the Employment Agreement.

 

ARTICLE 4
EXERCISE OF OPTION

 

Section 4.1 - Person Eligible to Exercise

 

During the lifetime of the Employee, only the Employee may exercise the Option
or any portion thereof.  After the death of the Employee, any portion of the
Option that is exercisable on the date of the Employee’s death may, prior to the
time when the Option may no longer be exercised pursuant to the provisions of
Section 3.3, be exercised by the Employee’s personal representative or by any
person empowered to do so under the Employee’s will or under the then applicable
laws of descent and distribution.

 

Section 4.2 - Partial Exercise

 

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised at any time prior to the time when the Option or
portion thereof may no longer be exercised pursuant to the provisions of
Article 3; provided, however, that each partial exercise shall be for whole
shares only.

 

Section 4.3 - Manner of Exercise

 

The Option, or any exercisable portion thereof, may be exercised solely by
delivery to the Secretary of the Company of all of the following prior to the
time when the Option or such portion may no longer be exercised pursuant to the
provisions of Article 3:

 

(a)                                 Notice in writing signed by the Employee or
the other person then entitled to exercise the Option, stating that the Option
or a portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Committee;

 

(b)                                 (i)                                     Full
payment (in cash or by check) for the shares with respect to which the Option or
portion is exercised; or

 

(ii)                                  If the Committee shall so permit, shares
of the Company’s Common Stock owned by the Employee duly endorsed for transfer
to the Company with a fair market value on the date of delivery equal to the
aggregate purchase price of the shares with respect to which such Option or
portion is exercised; or

 

(iii)                               If the Committee shall so permit, a
combination of the consideration provided in the foregoing Sections
4.3(b)(i) and 4.3(b)(ii).

 

4

--------------------------------------------------------------------------------


 

(c)                                  A bona fide written representation and
agreement in a form satisfactory to the Committee, signed by the Employee or
other person then entitled to exercise such Option or portion, stating that the
shares of Common Stock are being acquired for the Employee’s own account, for
investment and without any present intention of distributing or reselling said
shares or any of them except as may be permitted under the Act and then
applicable rules and regulations thereunder, and that the Employee or other
person then entitled to exercise the Option or portion will indemnify the
Company against and hold it free and harmless from any loss, damage, expense or
liability resulting to the Company if any sale or distribution of the shares by
such person is contrary to the representation and agreement referred to above. 
The Committee may, in its absolute discretion, take whatever additional actions
it deems appropriate to ensure the observance and performance of such
representation and agreement and to effect compliance with the Act and any other
federal or state securities laws or regulations.  Without limiting the
generality of the foregoing, the Committee may require an opinion of counsel
acceptable to it to the effect that any subsequent transfer of the shares
acquired upon the exercise of the Option does not violate the Act and may issue
stop-transfer orders covering such shares.  Share certificates evidencing Common
Stock issued upon the exercise of the Option shall bear an appropriate legend
referring to the provisions of this Section 4.3(c) and the agreements herein and
therein.  The written representation and agreement referred to in the first
sentence of this Section 4.3(c) shall, however, not be required if the shares to
be issued pursuant to such exercise have been registered under the Act and such
registration is then effective in respect of such shares.

 

(d)                                 In the event the Option or portion shall be
exercised pursuant to Section 4.1 by any person or persons other than the
Director, appropriate proof of the right of such person or persons to exercise
the Option.

 

Section 4.4 - Conditions to Issuance of Shares

 

The shares of Common Stock deliverable upon the exercise of the Option, or any
portion thereof, may be either previously authorized but unissued shares or
treasury shares.  Such shares shall be fully paid and nonassessable.  The
Company shall not be required to issue any shares of Common Stock purchased upon
the exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

 

(a)                                 The admission of such shares to listing on
all stock exchanges on which such class of stock shall then be listed;

 

(b)                                 The completion of any registration or other
qualification of such shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable;

 

(c)                                  The obtaining of any approval or other
clearance from any state or federal governmental agency which the Committee
shall, in its absolute discretion, determine to be necessary or advisable; and

 

5

--------------------------------------------------------------------------------


 

(d)                                 The lapse of such reasonable period of time
following the exercise of the Option as the Committee may from time to time
establish for reasons of administrative convenience.

 

Section 4.5 - Rights as Stockholder

 

The holder of the Option shall not be, and shall not have any of the rights or
privileges of, a stockholder of the Company in respect of any shares purchasable
upon the exercise of any part of the Option unless and until such part of the
Option is exercised in accordance with its terms.

 

ARTICLE 5
MISCELLANEOUS

 

Section 5.1 - Options Not Transferable

 

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Employee or the Employee’s
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition shall be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.1
shall not prevent transfers by will or by the applicable laws of descent and
distribution in accordance with the Plan.

 

Section 5.2 - Administration

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules. 
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Employee, the
Company and all other interested persons.  No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Option.

 

Section 5.3 - Withholding

 

All amounts that, under federal, state or local law, are required to be withheld
from the amount payable with respect to any Option shall be withheld by the
Company.  Whenever the Company proposes or is required to issue or transfer
shares of Common Stock, the Company shall have the right to require the
recipient to remit to the Company an amount sufficient to satisfy any federal,
state or local withholding tax requirements prior to the delivery of any
certificate or certificates for such shares.

 

Section 5.4 - No Right of Continued Employment

 

Nothing contained in this Agreement or in the Plan shall confer upon the
Employee any right to continue in the employ of the Company or any Subsidiary or
shall interfere with or restrict in any way the rights of the Company and any
Subsidiary, which are hereby expressly

 

6

--------------------------------------------------------------------------------


 

reserved, to discharge the Employee at any time for any reason whatsoever, with
or without Cause.

 

Section 5.5 - Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Employee shall be addressed to the Employee at the address given beneath the
Employee’s signature hereto.  By a notice given pursuant to this Section 5.5,
either party may hereafter designate a different address for notices to be given
to such party.  Any notice that is required to be given to the Employee shall,
if the Employee is then deceased, be given to the Employee’s personal
representative if such representative has previously informed the Company of his
or her status and address by written notice under this Section 5.5.  Any notice
shall have been deemed duly given when addressed as aforesaid and deposited
(with postage prepaid) in the United States mail or sent by overnight courier
(with charges prepaid).

 

Section 5.6 - Entire Agreement

 

This Agreement and the Plan set forth the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings between the parties regarding the Option.

 

Section 5.7 - Successors and Assigns

 

This Agreement shall inure to the successors and assigns of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by the Employee.

 

Section 5.8 - Survival

 

Each provision of this Agreement that, by its terms, is intended to survive
beyond the exercise of the Option shall continue in effect thereafter until such
time as such term shall no longer apply.

 

Section 5.9 - Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 5.10 - Counterparts; Electronic Transmission

 

This Agreement may be executed by the parties on separate counterparts, each of
which shall be an original and both of which together shall constitute one and
the same agreement.  A facsimile or electronic transmission of a scanned copy of
a signed counterpart signature page hereto shall be deemed to be an originally
executed copy for purposes of this Agreement.

 

(Signature page follows.)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, this Agreement has
been executed and delivered by the parties hereto.

 

 

MARINUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

«Name»

 

 

 

 

 

Address of Employee:

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee’s Taxpayer

 

Identification Number:

 

 

 

 

 

8

--------------------------------------------------------------------------------